Citation Nr: 0108097	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
fracture, left distal fibula.  

2.  Entitlement to a compensable evaluation for residuals, 
second degree burns of the face, chest, and arms.  

3.  Entitlement to a rating in excess of 10 percent for 
dyshidrosis and hyperhydrosis with keratoma, right foot.

4.  Entitlement to a rating in excess of 10 percent for 
dyshidrosis and hyperhydrosis with keratoma, left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1984.

The current appeal arose from a September 1998 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

In November 2000, the veteran and his wife provided oral 
testimony at a travel board hearing with the undersigned 
Member of the Board at the RO, in Waco Texas, a transcript of 
which has been associated with the claims file.  

The issues of entitlement to a rating in excess of 10 percent 
for dyshidrosis and hyperhydrosis with keratoma, right and 
left foot will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The fracture of the left distal fibula that occurred 
during service resolved without residuals, and is 
asymptomatic.

2.  The residuals of second-degree burns of the face, chest, 
and forearm measure less than one square foot, and are not 
disfiguring, nontender, not painful, and without evidence of 
ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
residuals of fracture, left distal fibula have not been met.  
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.40, 4.71a, 
Diagnostic Code 5262 (2000).

2.  The criteria for a compensable rating for residuals of 
second degree burns of the face, chest, and arms have been 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Code 
7802 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A review of the service records show that in January 1969 the 
veteran sustained superficial second degree burns to his face 
and upper extremities when a stove exploded.  The burns were 
not debrided but were treated with topical Sulfamylon.  The 
veteran was hospitalized and on the second day it was noted 
that the burns were superficial and almost healed.  The 
service medical records show that in April 1982 the veteran 
sustained a fracture of the left distal fibula.  There was 
immediate pain and swelling of the left ankle.  There was 
tenderness to palpation over the lateral fibula, distally.  
The veteran was hospitalized wherein his left leg was 
elevated in a sling while in bed.  Initially, the veteran was 
placed in a short leg cast, which was converted to a long leg 
walking cast.  X-rays revealed a non-displaced fibular 
fracture.  X-rays taken in May 1982 were negative for a 
visible fracture; a spiral fracture with no displacement was 
noted on June 1982 x-rays.  The veteran's June 1983 
separation examination revealed a normal evaluation for the 
lower extremities.  The separation examination revealed a 
left forearm scar and burn scars, both shoulders and the 
right arm.  

Associated with the claims file are VA outpatient treatment 
records dated in September 1996, which show that the veteran 
was seen with complaints of left leg pain with weight 
bearing.  On examination, there was no tenderness to 
palpation.  The veteran was able to move his toes and 
sensation was intact.  

The veteran was accorded a VA joints examination in May 1998.  
At that time, he reported an inservice fracture of the left 
fibula that resolved without difficulty.  He reported that he 
experienced occasional pain in the lower left leg with cold 
weather or prolonged walking or standing.  He reported that 
his pain was relieved with over the counter medications.  He 
received no treatment.  He denied weakness or swelling of the 
leg, and there was no history of loss of endurance or 
fatigability associated with the injury.  On examination, it 
was noted that the veteran used a cane for assistance in 
ambulating.  The veteran reported that the assistive device 
was related to his foot pain rather than his leg injury.  
There was no history of inflammatory arthritis reported.  
There was no reported history of the injury adversely 
impacting the veteran's normal activities.  There was no 
evidence of tenderness, inflammation, swelling, atrophy, or 
involuntary movements.  There was no joint involvement 
reported.  Ranges of motion for the knees and ankles were 
unremarkable and there was no evidence of tenderness on range 
of motion testing.  Range of motion of the knee was to 140 
degrees flexion, bilaterally.  Ankle range of motion was to 
45 degrees plantar flexion and to 20 degrees dorsiflexion.  
The diagnosis was status post old left fibula fracture.  

The veteran was accorded a VA scars examination in May 1998.  
At that time, he reported no current symptoms other than 
hyperpigmentation of the right dorsal arm.  There was no 
reported history of tenderness or loss of sensation.  There 
was a prior history of contracture of the right elbow, which 
resolved with treatment in 1969 with no reoccurrence of loss 
of range of motion.  

On examination, there was no evidence of tenderness, 
adherence, or change in texture.  There was no evidence of 
ulceration of the skin, elevation, or depression of the scar.  
There was no evidence of inflammation, edema, or keloid.  
There was hyperpigmentation of the right dorsal arm, 
measuring 27 centimeters (cm) in length by 7 cm in width.  
There was no evidence of scarring or hypigmentation of the 
anterior chest or the face.  The examiner reported that the 
scars were not disfiguring.  There was no evidence of 
limitation of function secondary to scarring.  The diagnosis 
was old burns of the right arm, face, and chest (by history).  
Photos have been associated with the claims file.  

The veteran was accorded a travel board hearing before the 
undersigned in November 2000.  At that time, he testified 
that he sustained burns of the chest, arms, and face during 
active service.  He reported that the most severe burn was to 
his right arm.  He also testified that a significant portion 
of his chest was burned and singed.  The veteran testified 
that he sustained a fracture, left distal fibula during 
service.  He reported that occasionally both of his legs 
ache.  

General Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. 1155; 38 C.F.R. 4.1.  

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a percent evaluation, a zero 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran was given the 
opportunity to submit additional evidence pertinent to his 
appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of 
contemporaneous comprehensive examinations.  The Board has 
not been made aware of any additional evidence which has not 
already been requested and/or obtained pertinent to the 
veteran's appeal.  At his recent hearing he reported that he 
did not receive treatment for the residuals of the left 
fibula fracture.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

Residuals of fracture, left distal fibula

Diagnostic Code 5262 for impairment of the fibula and tibia 
provides a 10 percent evaluation where there is malunion 
resulting in slight knee or ankle disability and a 20 percent 
evaluation with moderate knee or ankle disability.  A maximum 
30 percent evaluation applies if the veteran has marked knee 
or ankle disability.  38 C.F.R. 4.71a.

Under 38 C.F.R. § 4.71, Plate II (2000), normal range of knee 
motion is identified as flexion and extension of 140 degrees 
to 0 degrees.

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees. 

The evidence shows that although the veteran incurred a 
fracture of left distal fibula while in service, the fracture 
was resolved with no evidence of malunion prior to his 
separation.  No resulting disability was found during the 
examination on separation from service.  The May 1998 
examiner found that the in-service fracture site was 
asymptomatic.  Full range of motion of the knees and ankles 
was reported.  Moreover, there was no reported pain on 
motion.  There is no evidence of record to the contrary. 

The minimum 10 percent rating under Diagnostic Code 5262 
requires evidence of malunion of the tibia with at least 
slight knee or ankle disability.  The evidence shows that the 
fracture of the distal fibula has not resulted in any 
disability.  The Board finds, therefore a compensable 
disability rating is not warranted.  38 C.F.R. 4.31.

Moreover, the examination shows no impairment of normal 
excursion, strength, speed, coordination or endurance, and 
the examiner noted no history of fatigability.  The veteran 
reported occasional pain on prolonged walking or standing or 
in cold weather, but there was no indication of any 
additional functional loss during flare-ups.  Even 
considering 38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca v. 
Brown, the Board finds no disability warranting the 
assignment of a compensable evaluation.

Residuals of 2nd degree burns

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2000).  The veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2000), 
slightly disfiguring scars of the head, face, or neck warrant 
a noncompensable evaluation.  A 10 percent rating requires 
that these scars be moderately disfiguring.  A 30 percent 
evaluation requires evidence of severe scarring, productive 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  In this case, the veteran's scars of the head, 
face and neck have been consistently described as not 
disfiguring.  Thus, a compensable rating under Code 7800 is 
not assignable.

Under 38 C.F.R. § 4.118, Code 7801, a minimum 10 percent 
rating is warranted for third degree burn scars where the 
area or areas exceed 6 square inches (38.7 centimeters).  
Actual third degree residual involvement is required to this 
extent.  Id., Note (1).  However, as the medical evidence of 
record indicates the veteran's injuries were second degree 
burns, not third degree burns, this Diagnostic Code is not 
for application.

For scars from second degree burns, when the area or areas 
approximate one square foot, then a maximum 10 percent rating 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2000).  
Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
Id., Note.

In this case, the most recent VA examination report showed 
that the veteran's burn, right arm was measured by the 
examiner as 27 by 7 cm (approximately 0.2 square feet).  
There was no evidence of scarring of the chest or face.  The 
examiner reported that the scars appeared to be the result of 
1st and 2nd degree burns.  The burn scar area as measured by 
the examiner is less than one square foot (approximately .2 
square feet).  Based on the foregoing, the Board finds that 
the criteria for a compensable rating for the veteran's 
second degree burn scars is not warranted under Diagnostic 
Code 7802 (2000).

There is no indication in the medical evidence of record that 
any of the veteran's scars are poorly nourished, repeatedly 
ulcerated, or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).  
Likewise, there is no competent medical evidence of 
limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2000).

The evidence simply does not show that the criteria for a 
compensable disability rating have been met.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2000).  Despite the 
veteran's contentions of pain, the objective medical evidence 
does not show any findings that would warrant a compensable 
disability rating.


ORDER

Entitlement to a compensable evaluation for residuals of 
fracture, left distal fibula is denied.  

Entitlement to a compensable evaluation for residuals of 
second degree burns to the face, chest, and arms is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, the Secretary 
may decide a claim without providing assistance under this 
subsection when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.

With regard to the issues of increased ratings for the 
veteran's foot disabilities, the Board is not satisfied that 
all facts have been properly developed, and therefore, 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

During his November 2000 travel board hearing, the veteran 
reported that he received treatment every three months for 
his bilateral foot disability.  It does not appear that all 
of the treatment records have been associated with the claims 
file.  Moreover, in view of the appellant's assertion that he 
experienced pain on prolonged walking and standing, and was 
noted to use a cane for ambulation due to his bilateral foot 
disorder, the clinical findings do not address whether the 
appellant has pain or loss of function as to extended use.  
The Board notes in this regard that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, relative to acquired "flatfoot," a 30 
percent disability evaluation is warranted when there is 
found, (bilaterally) and 20 percent evaluation 
(unilaterally), severe, objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2000).  In this regard, the Board finds that a 
contemporaneous VA examination is necessary in order to 
determine the severity of the veteran's bilateral foot 
disability.  

In view of the above it is necessary to remand this case, in 
part, for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his bilateral foot disability.  After 
obtaining any necessary authorization or 
medical releases from the veteran, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special examination of the veteran by an 
appropriate available medical specialist 
for the purpose of ascertaining the 
nature, extent and severity of the 
bilateral foot disability.  

The claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be requested to describe the 
symptoms and signs of dyshidrosis and 
keratoma of each foot and to determine 
whether the feet exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the feet are used repeatedly over a 
period of time. Any further indicated 
special studies should be conducted.  The 
examiner should note whether or not there 
is marked deformity attributable to the 
service-connected disability, or pain on 
manipulation and use, or extreme 
tenderness of the plantar surfaces of the 
feet, or any severe spasm of the tendo 
achillis on manipulation, and which is 
not improved by orthopedic shoes or 
appliances.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
claims on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted in this case. The appellant need 
take no action until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



